Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 1 of 18




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-mc-00105-RM

 UNITED STATES DEPARTMENT OF JUSTICE, DRUG
 ENFORCEMENT ADMINISTRATION,

       Petitioner,

 v.

 STATE OF COLORADO BOARD OF PHARMACY,
 PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO
 DEPARTMENT OF REGULATORY AGENCIES, and
 APPRISS, INC.,

       Respondents.


      EXHIBIT 1 TO DECLARATION OF KAREN M. McGOVERN
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 2 of 18
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 3 of 18




                                                                Redacted




                                            Redacted


     Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 4 of 18




                                                                Redacted




                                            Redacted


     Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 5 of 18




   Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 6 of 18




  Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 7 of 18




   Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 8 of 18




  Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 9 of 18




  Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 10 of 18




   Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 11 of 18




   Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 12 of 18




   Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 13 of 18




         Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 14 of 18
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 15 of 18




                                         Redacted              Redacted




                                     Redacted       Redacted



        Redacted   Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 16 of 18




Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 17 of 18




Redacted
Case 1:19-mc-00105-RM Document 18-2 Filed 12/06/19 USDC Colorado Page 18 of 18




Redacted
